I write only to point out that one of the most compelling reasons for my decision to sustain appellant's second assignment of error is the brevity of the marriage. While I realize that appellee lost some of her pension benefits by taking an agreed-upon early retirement, it must be remembered that the parties' divorce was granted only three years after the date of marriage. Obviously, the marital relationship terminated some time prior to that.
Under the circumstances of this case, I feel it was error to order that the spousal support award be a charge against appellant's estate, and thus I concur.